Citation Nr: 0618825	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.  The appellant is the veteran's former spouse.  The 
veteran is represented by the Disabled American Veterans.  
The appellant is unrepresented.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO determination, which 
denied the appellant's application for an apportionment of 
the veteran's compensation benefits.  



FINDINGS OF FACT

1.  In a June 2001 determination, the RO denied the 
appellant's application for apportionment on the basis that 
the veteran was not receiving disability compensation.  

2.  The appellant next applied for an apportionment in April 
2003, after she and the veteran were divorced in March of 
that year.  



CONCLUSION OF LAW

An apportionment of the veteran's VA disability compensation 
prior to March 11, 2003 is not payable in this case.  38 
C.F.R. §§ 3.400, 3.450, 3.451 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The record reflects that the appellant and the veteran were 
provided with the appropriate notice of the April 2003 
apportionment decision from which the current appeal 
originates.  

Both parties were provided with a statement of the case in 
October 2003, which notified them of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  

In addition, the Board finds that no further development 
under the provisions of the VCAA is unnecessary, in that, as 
will be discussed below, the law, and not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Initially, the appellant's initial apportionment application 
was denied by the RO in June 2001 on the basis that the 
veteran was not receiving disability compensation at that 
time.  

In response to the June 2001 RO determination, the appellant 
submitted a statement requesting an apportionment for any 
future VA benefits granted to the veteran.  However, given 
the appellant did not claim a VA benefit with the required 
specificity, the document cannot be viewed as an application 
for apportionment in this case.  

In April 2003, the appellant again applied to an 
apportionment of the veteran's compensation benefits.  

The Board notes in this regard that, in December 2002, the RO 
had granted the veteran's service connection and assigned a 
50 percent rating for post-traumatic stress disorder (PTSD).  
In that same month, the RO received the veteran's declaration 
status of dependents statement in which he indicated he was 
divorced from the appellant.  

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
the veteran's spouse, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  

A "general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  The second type of 
apportionment is a "special" apportionment which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.451.  

The appellant claims that she is entitled to an apportionment 
of the veteran's compensation benefits from the date of her 
separation from the veteran, on October 10, 2000, until the 
date of their divorce on March 11, 2003.  

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened 
after a final disallowance shall be fixed in accordance with 
the facts found, shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).  

On original claims seeking apportionment of the veteran's VA 
benefits, the effective date will be in accordance with the 
facts found.  On other than original claims, the effective 
date will be the first day of the month following the month 
in which the claim is received for apportionment of a 
veteran's award.  38 C.F.R. § 3.400(e).  

However, the RO did not receive the appellant's second 
application for an apportionment until after the divorce.  

As noted hereinabove, an effective date of any apportioned 
amount of the veteran's compensation could be paid earlier 
than the date of receipt of her second application.  However, 
at the time the appellant filed her initial claim for 
apportionment in April 2001, the veteran was not receiving 
any VA benefits to which she would have been entitled to an 
apportionment.  

Further, since the appellant was no longer married to the 
veteran after March 11, 2003, she was not be eligible for an 
apportionment on or after that date.  

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis, supra.  

In this case, the law and not the evidence is indeed 
dispositive.  The appellant's claim, that she is entitled to 
an apportionment of the veteran's compensation benefits, 
lacks legal merit and entitlement under the law and, 
accordingly, cannot be granted.  



ORDER

The appellant's request for an apportionment of the veteran's 
compensation benefits is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


